Title: To Thomas Jefferson from John Page, 6 August 1805
From: Page, John
To: Jefferson, Thomas


                  
                     My dear Sir 
                     
                     Richmond Augt 6th. 1805
                  
                  As I had promised Mr. Randolph, when he delivered your friendly message, that I would be at Monticello in the course of this week, and I have been unfortunately prevented from setting out at the time I intended by the longer continuance of my Postillion’s Sickness than I had expected, I have thought it proper to inform you, that we can not flatter ourselves with the hopes of being with you sooner than the middle, or possibly the end of next week. 
                  Accept our best Wishes, & present them to Mr. & Mrs. Randolph & Family & believe me sincerely yours
                  
                     John Page 
                     
                  
               